Citation Nr: 0923370	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-01 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for 
service-connected rotoscoliosis of the thoracic and lumbar 
spine with degenerative changes, during the period from 
December 1, 1989 to August 26, 2004.

2.  Entitlement to an increased rating for rotoscoliosis of 
the thoracic and lumbar spine with degenerative joint and 
disc disease and neuroforaminal encroachment at L4-5 and L5-
S1, rated as 10 percent disabling prior to August 26, 2004, 
20 percent disabling prior to December 1, 2005, and 40 
percent disabling currently.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from April 1980 to May 
1986.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1989 decision by the RO in Chicago, 
Illinois that proposed a reduction in the rating for the 
Veteran's service-connected back disability from 20 to 10 
percent, effective December 1, 1989.  The reduction was 
implemented, and the Veteran perfected an appeal of this 
decision.  An RO hearing was held in July 1990.  
Unfortunately this appeal was not forwarded to the Board in a 
timely manner.

This case also comes to the Board on appeal from a March 2005 
rating decision that granted an increased 20 percent rating 
for the service-connected back disability, effective August 
26, 2004.  Thereafter, in a December 2006 rating decision, a 
40 percent rating was assigned for this disability, effective 
December 1, 2005.  Despite the increased rating granted by 
the RO, the Veteran's appeal remains before the Board.  See 
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

As noted above, the Veteran perfected a timely appeal of a 
September 1989 rating decision which reduced the rating for 
her service-connected back disability from 20 to 10 percent, 
effective December 1, 1989.  Unfortunately this appeal was 
not forwarded to the Board until now.  Hence, this issue 
remains in appellate status and must be addressed prior to 
the adjudication of the recently perfected appeal of a March 
2005 rating decision.  

The RO has obtained records from the Social Security 
Administration (SSA) which include some medical records dated 
prior to 2004, but it is not clear that all pertinent medical 
evidence is on file.  Hence, the RO should obtain pertinent 
VA and private medical records dated from May 1988 to August 
2004, relating to treatment of a back disability.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  
Ongoing medical records should also be obtained.

The RO should then readjudicate the claims as stated on the 
first page of this remand with consideration of any newly 
received evidence.  In this regard, it is noted that the SSA 
records refer to a work-related back injury in March 1992.  
The RO should also consider the potential application of 
"staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated her for her back 
disability since May 1988.  After securing 
any necessary release, such records should 
be requested.  In addition, any pertinent 
VA treatment records dating from May 1988 
to August 2004, and since February 2009 
should be obtained.  All records which are 
not duplicates of those already in the 
claims file should be associated with the 
claims file.

2.  Thereafter, the claims should be 
readjudicated, with consideration of all 
new evidence.  If the benefits sought on 
appeal remain denied, the Veteran and her 
representative should be issued a 
supplemental statement of the case and be 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




